Advisory Action
The Applicant arguments and amendments filed under AFCP 2.0 on 2/5/2021 have been fully considered. Claim 1 is amended. Claims 17-18 are withdrawn from examination. New claim 19 is added. Claims 1-19 remain pending.
The amendments are not entered for the reasons stated below.
Response to Amendments and Arguments
Applicant has added a new claim without canceling a corresponding number of finally rejected claims (also see PTOL-3030). As such, this amendment is not entered.
Applicant’s arguments that claim 1 amendments overcome the prior arts, have been fully considered and found not to be persuasive (see arguments of 2/5/2021, page 8).
Applicant states that the present amendment provides clarity over the prior art by first labeling the subjacent layer as having an unmelted portion. The melted portion is that which has been melted by the energy source, whereas the unmelted portion of the powder has not yet been melted by the energy source. The present amendments further clarify that it is the melted portion that is overlaid with the next layer of powder. Finally, the new amended language provides that "the melted portion is overlaid while the energy source is melting the unmelted portion."
	The Examiner could not locate a written description support for this amendment in the instant disclosure. The Applicant also does not indicate where the support for this amendment can be found. As such, this amendment would have been rejected under 35 USC 112(a) and therefore is not entered.

	The amendment recites that there is an unmelted portion of the subjacent layer that is melted by an energy source to become a melted portion before the melted portion is overlaid by another layer of powder. Subsequent to this limitation, the amendment recites that while the energy source is creating the melted portion, this melted portion is being overlaid by another layer of powder. These two limitations contradict each other. Which one is it? Does the overlaying device wait for the energy source to create a complete melted portion before entering into action? Or does it act while the energy source is doing its function?
	The Examiner also submits that the latter seems to be impractical. When the overlaying device is applying a layer, the laser beam of the energy source may hit the new powder that is being overlaid before having a chance to hit the unmelted portion of the subjacent layer.
Applicant arguments that the primary art of UCKELMANN (US-2013/0108726), hereinafter UCKELMANN does not disclose other limitations of claim 1, have been fully considered and found not to be persuasive (see arguments of 2/5/2021, page 8).
Applicant states that "the energy source is configured to emit the at least one energy beam onto each of the exposed top most surface sections simultaneously or sequentially," and "wherein the plurality of layers of powder are formed in a staggered manner such that, when being worked on by the at least one energy beam, each layer in the plurality of layers has an exposed top most surface section that is not covered by an overlaying layer of powder." In other words, the prior art fails to show the formation of layers atop each other in a staggered manner, where the exposed top most surfaces of these staggered layers are worked on by the at least one energy beam.
	The Examiner notes that the limitations discussed above were present in the last set of claims (9/21/2020) that were properly rejected in the final office action of 11/16/2016 (see pages 7-9). The Examiner refers applicant’s attention to those rejections; they are not repeated here. The Applicant is advised to provide arguments rebutting those specific rejections if applicable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373.  The examiner can normally be reached on Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748